EXHIBIT 10.61

Execution Version

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of July , 2017, is
entered into among Monridge Environmental, LLC d/b/a JK Environmental Services,
LLC, a Pennsylvania limited liability company (“Seller”), JK Environmental
Services, LLC, a Virginia limited liability company (“Buyer”), Kevin Brien
(“Brien”) and John Krinis (“Krinis”). Seller, Brien and Krinis shall be
collectively referred to as the “Seller Parties”, and each individually, a
“Seller Party”.

Background

Seller is solely engaged in an environmental consulting and remediation business
(the “Business”). Seller wishes to sell and assign to Buyer, and Buyer wishes to
purchase and assume from Seller, substantially all the assets and liabilities of
the Business, subject to the terms and conditions set forth herein.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

The capitalized terms in this Agreement not otherwise defined herein shall have
the following meanings:

“Action means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.

“Business Day” means any day except Saturday. Sunday or any other day on which
commercial banks located in Philadelphia, Pennsylvania are authorized or
required by Law to be closed for business.

“Closing Working Capital” means the Working Capital determined as of the open of
business on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended.



--------------------------------------------------------------------------------

“Contracts” means all legally binding written contracts, leases, mortgages,
joint ventures, licenses, instruments, notes, commitments, undertakings,
indentures and all other legally binding agreements, whether written or oral.

“Current Assets” means the current assets of the Business included in the line
items set forth on Section 2.06(b)(i) of the Disclosure Schedules and only to
the extent acquired pursuant to the terms of this Agreement.

“Current Liabilities” means the current liabilities of the Business included in
the line items set forth on Section 2.06(b)(i) of the Disclosure Schedules and
only to the extent assumed pursuant to the terms of this Agreement. For clarity,
accrued personal time off (including accrued vacation) for employees of the
Seller who become employed by the Buyer in accordance with Section 6.04 is
considered Current Liabilities.

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller and
Buyer concurrently with the execution and delivery of this Agreement.

“Dollars or $” means the lawful currency of the United States.

“Employees- means those Persons employed by Seller who worked for the Business
immediately prior to the Closing.

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

“Environmental Claim” means any Governmental Order, action, suit. claim, lien,
fine, penalty, investigation or other legal proceeding by any Person alleging
liability of whatever kind or nature (including liability or responsibility thr
the costs of enforcement proceedings, investigations, cleanup, governmental
response, removal or remediation, natural resources damages, property damages,
personal injuries, medical monitoring, penalties, contribution, indemnification
and injunctive relief) arising out of, based on or resulting from: (a) the
presence, Release of, or exposure to, any Hazardous Materials; or (b) any actual
or alleged non-compliance with any Environmental Law or term or condition of any
Environmental Permit.

“Environmental Law means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes the following
(including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. §§ 9601 et seq.; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

 

2



--------------------------------------------------------------------------------

“Environmental Notice means any written directive, notice of violation or
infraction, or notice respecting any Environmental Claim relating to actual or
alleged non-compliance with any Environmental Law or any term or condition of
any Environmental Permit.

“Environmental Permit means any Permit, letter, clearance, consent. waiver,
closure. exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Estimated Closing Working Capital” means Seller’s good faith estimate of the
Closing Working Capital.

“Estimated Closing Working Capital Adjustment” means an amount equal to the
Estimated Closing Working Capital minus the Target Working Capital.

“GAAP” means United States generally accepted accounting principles in effect
from time to time.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation. determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

“Intellectual Property” means all intellectual property and industrial property
rights and assets, and all rights, interests and protections that are associated
with, similar to, or required for the exercise of, any of the foregoing, however
arising, pursuant to the Laws of any jurisdiction, all registrations and
applications for, and renewals and extensions of, such rights, and the goodwill
connected with the use of and symbolized by any of the foregoing, including any
and all: trademarks, service marks, and similar designations of source or
origin, websites and domain names; copyrights, designs and design registrations,
and works of authorship, whether or not copyrightable; trade secrets, inventions
and invention disclosures, whether or not patentable; and patents (including all
reissues, divisional s, continuations, continuations-in-part and extensions
thereof).

 

3



--------------------------------------------------------------------------------

“Intellectual Property Agreements” means all licenses, sublicenses, consent to
use agreements, settlements, coexistence agreements, covenants not to sue,
permissions and other Contracts (including any right to receive or obligation to
pay royalties or any other consideration), whether written or oral, relating to
any Intellectual Property that is used in or necessary for the conduct of the
Business as currently conducted to which Seller is a party, beneficiary or
otherwise bound.

“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and is used in or necessary for the conduct of the Business as currently
conducted, including the Intellectual Property Registrations set forth on
Section 4.14(a) of the Disclosure Schedules.

“Intellectual Property Registrations’. means all Intellectual Property Assets
that are subject to any issuance, registration, application or other filing by,
to or with any Governmental Authority or authorized private registrar in any
jurisdiction, including registered trademarks, domain names, and copyrights,
issued and reissued patents and pending applications for any of the foregoing.

“Knowledge of Seller or Seller’s Knowledge” or any other similar knowledge
qualification, means the actual or constructive knowledge of Brien or Krinis
after having made due inquiry of Seller’s three project managers (Geoff Kristof,
Julie Baniewicz and Brian Lettini).

“Law” means any statute. law, ordinance, regulation, rule. code, order,
constitution. treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind,
including reasonable attorneys’ fees and the cost of enforcing any right to
indemnification hereunder and the cost of pursuing any insurance providers;
provided, however, that “Losses” shall not include punitive damages, except in
the case of fraud or to the extent actually awarded to a Governmental Authority
or other third party.

-Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, results of operations,
condition (financial or otherwise) or assets of the Business, (b) the value of
the Purchased Assets, or (c) the ability of Seller to consummate the
transactions contemplated hereby on a timely basis.

“Permits- means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and consents and similar rights obtained
or required to be obtained from Governmental Authorities.

 

4



--------------------------------------------------------------------------------

“Permitted Encumbrances’. means (a) liens for Taxes not yet due and payable or
being contested in good faith by appropriate procedures; (b) mechanics’,
carriers’, workmen’s, repairmen’s or other like liens arising or incurred in the
ordinary course of business; (c) easements, rights of way, zoning ordinances and
other similar encumbrances affecting the Leased Real Property; and (d) liens
arising under original purchase price conditional sales contracts and equipment
leases with third parties entered into in the ordinary course of business..

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

“Release- means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including ambient air (indoor or outdoor), surface water,
groundwater, land surface or subsurface strata or within any building,
structure, facility or fixture).

“Representative” means. with respect to any Person, any and all directors,
officers. employees, consultants, financial advisors, counsel, accountants and
other agents of such Person.

“Target Working Capital” means $0.00, which is based upon the average of the
trailing 36 months of Working Capital of the Business.

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties.

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

“Transaction Documents” means this Agreement, the Seller Note, the Guaranty
Agreement, the Bill of Sale, the Assignment and Assumption Agreement, the
Assignment and Assumption of Lease, the Brien Employment Agreement, the
Non-Compete Agreements and the other agreements, instruments and documents
required to be delivered at the Closing.

“Working Capital- means (a) Current Assets, less (b) Current Liabilities.

 

5



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE

Section 2.01    Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, at the Closing. Seller shall sell, assign, transfer, convey
and deliver to Buyer, and Buyer shall purchase from Seller, free and clear of
all Encumbrances other than Permitted Encumbrances, all of Seller’s right, title
and interest in, to and under assets, properties and rights of every kind and
nature, whether real, personal or mixed, tangible or intangible (including
goodwill), wherever located and whether now existing or hereafter acquired
(other than the Excluded Assets), which relate to, or are used or held for use
in connection with, the Business (collectively, the -Purchased Assets”),
including the following:

(a)    all accounts receivable, notes receivable, and other receivables of the
Business and any security, claim, remedy or other right related to any of the
foregoing (“Accounts Receivable”);

(b)    all inventory, work in progress, packaging, supplies, parts and other
inventories of the Business (“Inventory”);

(c)    all Contracts set forth on Section 2.01(c) of the Disclosure Schedules,
the Leases set forth on Section 4.13 of the Disclosure Schedules and the
Intellectual Property Agreements set forth on Section 4.14(a) of the Disclosure
Schedules (collectively, the “Assigned Contracts”);

(d)    all Intellectual Property Assets;

(e)    all furniture, fixtures, equipment, supplies, tools, materials,
prototypes, improvements and other tangible personal property (the “Tangible
Personal Property”);

(f)    the Leased Real Property (defined in Section 4.13);

(g)    all Permits, including Environmental Permits, listed on Section 2.01(g)
of the Disclosure Schedules, but only to the extent such Permits may be
transferred under applicable Law;

(h)    all prepaid expenses, credits, advance payments, security, deposits,
charges, rights of set-off, rights of recovery or recoupment, sums and fees;

(i)    all of Seller’s rights under warranties, indemnities, rights to
reimbursement and all similar rights against third parties to the extent related
to any Purchased Assets;

0)    all rights to any action, suit or claim of any nature available to or
being pursued by Seller, whether arising by way of counterclaim or otherwise
relating to the Business, the Purchased Assets or the Assumed Liabilities;

(k)    all insurance benefits, including rights and proceeds, arising from or
relating to the Business (to the extent not arising from or relating to the
Excluded Assets or the Excluded Liabilities), the Purchased Assets or the
Assumed Liabilities (subject to Section 8.04(c) below);

(1)    originals, or where not available, copies, of all books and records,
including books of account, ledgers and general, financial and accounting
records, machinery and equipment maintenance files, customer lists, customer
purchasing histories, price lists, distribution lists, supplier lists,
production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all
correspondence with any Governmental Authority), sales material and records,
strategic plans, internal financial statements and marketing and promotional
surveys, material and research, that exclusively relate to the Business or the
Purchased Assets, other than books and records set forth in Section 2.02(c)
(“Books and Records”); and

 

6



--------------------------------------------------------------------------------

(m)    all goodwill and going concern associated with any of the assets
described in the foregoing clauses, including the name “JK Environmental
Services”, “Monridge Environmental” and variations thereof.

Section 2.02 Excluded Assets. Other than the Purchased Assets subject to
Section 2.01, Buyer expressly understands and agrees that it is not purchasing
or acquiring, and Seller is not selling or assigning, any other assets or
properties of Seller, and all such other assets and properties shall be excluded
from the Purchased Assets (the “Excluded Assets”). Excluded Assets include the
following assets and properties of Seller:

(a)    all cash and cash equivalents and bank accounts of Seller;

(h)    all Contracts that are not Assigned Contracts;

(c)    the corporate seals, organizational documents, minute books, stock books,
Tax Returns, books of account or other records having to do with the
organization of Seller, all employee-related or employee benefit-related files
or records, other than personnel files of employees hired by Buyer, and any
other books and records which Seller is prohibited from disclosing or
transferring to Buyer under applicable Law and is required by applicable Law to
retain;

(d)    all Benefit Plans (defined in Section 4.19(a)) and trusts or other assets
attributable thereto;

(c)    all Tax assets (including duty and Tax refunds and prepayments) of Seller
or any of its Affiliates accumulating prior to the Closing;

(t)    the assets, properties and rights specifically set forth on
Section 2.02(f) of the Disclosure Schedules;

(g)    all insurance benefits, including rights and proceeds, arising from or
relating to the Excluded Assets or the Excluded Liabilities;

(h)    the rights which accrue or will accrue to Seller under the Transaction
Documents; and the tangible assets set forth on Section 2.02(i) of the
Disclosure Schedules.

 

7



--------------------------------------------------------------------------------

Section 2.03    Assumed Liabilities. Subject to the terms and conditions set
forth herein, Buyer shall assume and agree to pay, perform and discharge when
due any and all liabilities and obligations of Seller arising out of or relating
to the Business or the Purchased Assets on or after the Closing, other than the
Excluded Liabilities (collectively, the “Assumed Liabilities”), including the
following:

(a)    all trade accounts payable of Seller to third parties in connection with
the Business that remain unpaid and are not delinquent as of the Closing Date
that arose in the ordinary course of business and are reflected on the Interim
Balance Sheet or arise in the ordinary course of business consistent with past
practices after the Interim Balance Sheet Date; and

(b)    all liabilities and obligations arising under or relating to the Assigned
Contracts, but only to the extent that such Liabilities thereunder are required
to be performed after the Closing Date and do not relate to any failure to
perform, improper performance, warranty or other breach, default or violation by
Seller on or prior to the Closing.

Section 2.04    Excluded Liabilities. Except as expressly set forth in
Section 2.03, Buyer shall not assume and shall not be responsible to pay,
perform or discharge any Liabilities of Seller or any of its Affiliates of any
kind or nature whatsoever other than the Assumed Liabilities (the “Excluded
Liabilities”). Seller shall pay and satisfy in due course all Excluded
Liabilities. Without limiting the generality of the foregoing, the Excluded
Liabilities shall include the following:

(a)    any liabilities or obligations arising out of or relating to Seller’s
ownership or operation of the Business and the Purchased Assets prior to the
Closing Date (including professional liability claims), except to the extent
such liabilities or obligations are Assumed Liabilities;

(b)    any liabilities or obligations relating to or arising out of the Excluded
Assets;

(c)    any liabilities or obligations for (i) Taxes relating to the Business,
the Purchased Assets or the Assumed Liabilities for any taxable period ending on
or prior to the Closing Date; (ii) Taxes that arise out of the consummation of
the transactions contemplated hereby (other than as set forth in Section 6.11);
and (iii) any other Taxes of Seller or any stockholders or Affiliates of Seller
for any taxable period;

(d)    any Environmental Claims, or Liabilities under Environmental Laws, to the
extent arising out of or relating to facts, circumstances or conditions existing
on or prior to the Closing or otherwise to the extent arising out of any actions
or omissions of Seller:

(e)    any Liabilities of the Business relating or arising from unfulfilled
commitments, quotations, purchase orders, customer orders or work orders that
(i) do not constitute part of the Purchased Assets issued by the Business’
customers to Seller on or before the Closing; (ii) did not arise in the ordinary
course of business; or (iii) are not validly and effectively assigned to Buyer
pursuant to this Agreement:

(f)    any Liabilities arising out of in respect of or in connection with the
failure by Seller or any of its Affiliates to comply with any Law or
Governmental Order;

(g)    any Liabilities to indemnify, reimburse or advance amounts to any present
or former officer, member, manager, employee or agent of Seller;

 

8



--------------------------------------------------------------------------------

(h)    any liabilities or obligations of Seller relating to or arising out of
(i) the employment, or termination of employment, of any Employee prior to the
Closing, or (ii) workers’ compensation claims of any Employee which relate to
events occurring prior to the Closing Date; and

(i)    any liabilities or obligations of Seller arising or incurred in
connection with the negotiation, preparation, investigation and performance of
this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby, including fees and expenses of counsel,
accountants, consultants, advisers and others.

Section 2.05 Purchase Price. The aggregate purchase price for the Purchased
Assets shall be $2,040,000 (the “Purchase Price”), plus the assumption of the
Assumed Liabilities. The Purchase Price shall be paid as follows:

(a)    an amount at Closing equal to $1,430,000 plus or minus the amount of the
Estimated Closing Working Capital Adjustment, which shall be paid by wire
transfer of immediately available funds to an account designated in writing by
Seller to Buyer prior to the Closing Date; and

(b)    $610,000 shall be paid pursuant to the terms of a Promissory Note
delivered by Buyer to Seller upon the Closing in substantially the form of
Exhibit A hereto (the “Seller Note”).

Section 2.06 Purchase Price Adjustment.

(a)    Closing Adjustment. Not less than five (5) Business Days prior to the
Closing Date, Seller shall prepare and deliver to Buyer, a statement containing
the calculation of the Estimated Closing Working Capital and Estimated Closing
Working Capital Adjustment, accompanied by reasonable supporting documentation.
Such statement and the reasonable supporting documentation shall be subject to
Buyer’s review and comment. and Seller and Buyer shall work in good faith to
resolve any differences they may have with respect thereto.

(b)    Post-Closing Adjustment.

(i)    Within 60 days after the Closing Date, Buyer shall prepare and deliver to
Seller (A) a statement setting forth its calculation of Closing Working Capital,
which statement shall be substantially in the form of Section 2.06(b)(i) of the
Disclosure Schedules (the “Closing Working Capital Statement”), and (B) a
certificate from a financial officer of Buyer that the Closing Working Capital
Statement was prepared in accordance with GAAP applied using the same accounting
methods, practices, principles, policies and procedures, with consistent
classifications. judgments and valuation and estimation methodologies that were
used in the preparation of the Reviewed Financial Statements for the most recent
fiscal year end, subject to any modifications expressly set forth on
Section 2.06(b)(i) of the Disclosure Schedules.

(ii)    The “Post-Closing Adjustment” shall he an amount equal to the Closing
Working Capital minus the Estimated Closing Working Capital. if the Post-Closing
Adjustment is a positive number, Buyer shall pay to Seller an amount equal to
the Post-Closing Adjustment. If the Post-Closing Adjustment is a negative
number, Seller shall pay to Buyer an amount equal to the Post-Closing
Adjustment.

 

9



--------------------------------------------------------------------------------

(c)    Examination and Review.

(i)    Examination. After receipt of the Closing Working Capital Statement,
Seller shall have 60 days (the “Review Period”) to review the Closing Working
Capital Statement. During the Review Period, Seller and its accountants shall,
upon request, have full access to the relevant financial records created or used
by Buyer and its accountants to calculate the Closing Working Capital Statement.

(ii)    Objection. On or prior to the last day of the Review Period, Seller may
object to the Closing Working Capital Statement by delivering to Buyer a written
statement setting forth Seller’s objections in reasonable detail, indicating
each disputed item or amount and the basis for Seller’s disagreement therewith
(the “Statement of Objections”). If Seller fails to deliver the Statement of
Objections before the expiration of the Review Period, the Closing Working
Capital Statement and the Post-Closing Adjustment, as the case may be, reflected
in the Closing Working Capital Statement shall be deemed to have been accepted
by Seller. If Seller delivers the Statement of Objections before the expiration
of the Review Period, Buyer and Seller shall negotiate in good faith to resolve
such objections within 15 days after the delivery of the Statement of Objections
(the “Resolution Period”), and, if the same are so resolved within the
Resolution Period, the Post-Closing Adjustment and the Closing Working Capital
Statement with such changes agreed in writing by Buyer and Seller, shall be
final and binding.

(iii)    Resolution of Disputes. If Seller and Buyer fail to reach an agreement
with respect to all of the matters set forth in the Statement of Objections
before expiration of the Resolution Period, then any amounts remaining in
dispute (“Disputed Amounts” and any amounts not so disputed, the “Undisputed
Amounts”) shall be submitted for resolution to an impartial nationally
recognized firm of independent certified public accountants mutually acceptable
to Buyer and Seller (the “Independent Accountants”), who, acting as experts and
not arbitrators, shall resolve the Disputed Amounts only and make any
adjustments to the Post-Closing Adjustment, as the case may be, and the Closing
Working Capital Statement. The parties agree that all adjustments shall be made
without regard to materiality. The Independent Accountants shall only decide the
specific items under dispute by the parties and their decision for each Disputed
Amount must be within the range of values assigned to each such item in the
Closing Working Capital Statement and the Statement of Objections, respectively.

(iv)    Fees of the Independent Accountants. The fees and expenses of the
Independent Accountant shall be paid by the party whose position is furthest
from the Independent Accountant’s final determination.

(v)    Determination by Independent Accountants. The Independent Accountants
shall make a determination as soon as practicable within 30 days (or such other
time as the parties shall agree in writing) after their engagement, and their
resolution of the Disputed Amounts and their adjustments to the Closing Working
Capital Statement and/or the Post- Closing Adjustment shall be conclusive and
binding upon the parties.

 

10



--------------------------------------------------------------------------------

(vi)    Payments of Post-Closing Adjustment. Except as otherwise provided
herein, any payment of the Post-Closing Adjustment, together with interest
calculated as set forth below, shall (A) be due (x) within 30 days of acceptance
of the applicable Closing Working Capital Statement or (y) if there are Disputed
Amounts, then within 30 days of the resolution described in clause (v) above;
and (B) be paid by wire transfer of immediately available funds to such account
as is directed by Buyer or Seller, as the case may be. The amount of any
Post-Closing Adjustment shall bear interest from and including the Closing Date
to and including the date of payment at a rate per annum equal to 10%. Such
interest shall be calculated daily on the basis of a 365 day year and the actual
number of days elapsed, without compounding.

(d)    Adjustments for Tax Purposes. Any payments made pursuant to Section 2.06
shall be treated as an adjustment to the Purchase Price by the parties for Tax
purposes, unless otherwise required by Law.

Section 2.07 Allocation of Purchase Price. Seller and Buyer agree that the
Purchase Price and the Assumed Liabilities (plus other relevant items) shall be
allocated among the Purchased Assets for all purposes (including Tax and
financial accounting) as shown on the allocation schedule attached hereto as
Exhibit B (the “Allocation Schedule”).

Section 2.08 Third Party Consents. To the extent that Seller’s rights under any
Contract or Permit constituting a Purchased Asset, or any other Purchased Asset,
may not be assigned to Buyer without the consent of another Person which has not
been obtained, this Agreement shall not constitute an agreement to assign the
same if an attempted assignment would constitute a breach thereof or be
unlawful, and Seller, at its expense, shall use its best efforts to obtain any
such required consent(s) as promptly as possible. If any such consent is not
obtained within 30 days of the Closing Date or if any attempted assignment would
be ineffective or would impair Buyer’s rights under the Purchased Asset in
question so that Buyer would not in effect acquire the benefit of all such
rights, Seller, to the maximum extent permitted by law and the Purchased Asset,
shall act after the Closing as Buyer’s agent to obtain for it the benefits
thereunder and shall cooperate, to the maximum extent permitted by Law and the
Purchased Asset, with Buyer in any other reasonable arrangement designed to
provide such benefits to Buyer. Notwithstanding any provision in this
Section 2.08 to the contrary, Buyer shall not be deemed to have waived its
rights under Section 7.02(g) hereof unless and until Buyer either provides
written waivers thereof or elects to proceed to consummate the transactions
contemplated by this Agreement at Closing.

Section 2.09 Tail Insurance. At or prior to the Closing, Seller shall purchase
and maintain, at Buyer’s expense, tail insurance coverage (or extended reporting
coverage) for Seller’s professional liability coverage that runs for a period of
twelve months (12) to thirty-six (36) months, as determined by Buyer, after the
Closing and has the same limits and deductibles currently in effect for Seller.

Section 2.10 Payroll Reimbursement; Accounts Receivable. Notwithstanding
anything in this Agreement to the contrary, (i) at the Closing Buyer shall
reimburse Seller $21,799.44 for payroll amounts paid by Seller for the pay
period ending July 14, 2017, and (ii) no work performed by Seller in July of
2017 or corresponding accounts receivable shall be included as a Current Asset
for purposes of determining Closing Working Capital.

 

11



--------------------------------------------------------------------------------

ARTICLE III

CLOSING

Section 3.01    Closing. Subject to the terms and conditions of this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Fox Rothschild LLP, 747
Constitution Drive, Suite 100, Exton, Pennsylvania, at 10:00 a.m., on the second
Business Day after all of the conditions to Closing set forth in ARTICLE VII are
either satisfied or waived (other than conditions which, by their nature, are to
be satisfied on the Closing Date), or at such other time, date or place as
Seller and Buyer may mutually agree upon in writing. The date on which the
Closing is to occur is herein referred to as the -Closing Date”.

Section 3.02    Closing Deliverables.

(a)    At the Closing, Seller shall deliver to Buyer the following:

(i)    the Seller Note, duly executed by Seller;

(ii)    the Guaranty Agreement in substantially the form of Exhibit C hereto
(the “Guaranty Agreement”), duly executed by Seller;

(iii)    the Seller Note Subordination Agreement in substantially the form of
Exhibit D hereto, duly executed by Seller;

(iv)    a bill of sale in substantially the form of Exhibit E hereto (the “Bill
of Sale”) and duly executed by Seller. transferring the tangible personal
property included in the Purchased Assets to Buyer;

(v)    an assignment and assumption agreement in substantially the form of
Exhibit F hereto (the “Assignment and Assumption Agreement”) and duly executed
by Seller, effecting the assignment to and assumption by Buyer of the Purchased
Assets and the Assumed Liabilities;

(vi)    intellectual property assignments in substantially the form of Exhibit G
hereto (the “Intellectual Property Assignments”) and duly executed by Seller,
transferring all of Seller’s right, title and interest in and to the
Intellectual Property Assets to Buyer;

(vii)    with respect to the Lease, an Assignment and Assumption of Lease and
Amendment in substantially the form of Exhibit H hereto (the “Assignment and
Assumption of Lease”). duly executed by 806 Fayette Street Holdings LLC
(“Landlord”) and Seller and, if necessary, Seller’s and Landlord’s signature
shall be witnessed and/or notarized;

(viii)    the Seller Closing Certificate in substantially the form of Exhibit I
hereto;

(ix)    the certificates of the Secretary or Assistant Secretary of Seller
required by Section 7.02(e) and Section 7.02(f);

 

12



--------------------------------------------------------------------------------

(x)    such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement;

(xi)    the employment agreement between Buyer and Brien in substantially the
form of Exhibit J hereto (the “Brien Employment Agreement”), duly executed by
Brien; and

(xii)    the mutually agreed upon non-competition, non-solicitation and
non-disparagement agreements between Buyer and Brien and Krinis in substantially
the form of Exhibit K hereto (the “Non-Compete Agreements-), duly executed by
Brien and Krinis, respectively.

(b)    At the Closing. Buyer shall deliver to Seller the following:

(i)    the cash portion of the Purchase Price pursuant to Section 2.05(a) above;

(ii)    the Seller Note, duly executed by Buyer;

(iii)    the Guaranty Agreement, duly executed by Comstock Holding Companies,
Inc.;

(iv)    the Assignment and Assumption Agreement duly executed by Buyer;

(v)    with respect to the Lease, an Assignment and Assumption of Lease duly
executed by Buyer;

(vi)    the Buyer Closing Certificate;

(vii)    the certificates of the Secretary or Assistant Secretary of Buyer
required by Section 7.03(e) and Section 7.03(f);

(viii)    the Brien Employment Agreement, duly executed by Buyer; and

(ix)    the Non-Compete Agreements, duly executed by Buyer.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the corresponding section of the Disclosure Schedules,
Seller Parties jointly and severally represent and warrant to Buyer that the
statements contained in this ARTICLE IV are true and correct as of the date
hereof

Section 4.01    Organization and Qualification of Seller. Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Commonwealth of Pennsylvania and has all necessary
limited liability company power and authority to own, operate or lease the
properties and assets now owned, operated or leased by it and to carry on the
Business as currently conducted. Section 4.01 of the Disclosure Schedules sets
forth each jurisdiction in which Seller is licensed or qualified to do business
Seller is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the ownership of the Purchased Assets or the
operation of the Business as currently conducted makes such licensing or
qualification necessary.

 

13



--------------------------------------------------------------------------------

Section 4.02 Authority of Seller. Seller has all necessary limited liability
company power and authority to enter into this Agreement and the other
Transaction Documents to which Seller is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Seller of this Agreement and any
other Transaction Document to which Seller is a party, the performance by Seller
of its obligations hereunder and thereunder and the consummation by Seller of
the transactions contemplated hereby and thereby have been duly authorized by
all requisite limited liability company action on the part of Seller. This
Agreement (including other Transaction Documents) has been duly executed and
delivered by Seller, and (assuming due authorization, execution and delivery by
Buyer) this Agreement (including the Transaction Documents) constitutes a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms.

Section 4.03 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) result in a violation or breach of any provision of the
certificate of organization or operating agreement of Seller; (b) result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Seller, the Business or the Purchased Assets; or (c) except as set forth in
Section 4.03 of the Disclosure Schedules, require the consent, notice or other
action by any Person under, conflict with, result in a violation or breach of,
constitute a default under or result in the acceleration of any Material
Contract. No consent, approval, Permit, Governmental Order, declaration or
filing with, or notice to, any Governmental Authority is required by or with
respect to Seller in connection with the execution and delivery of this
Agreement or any of the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby; provided. however, that the
Permits set forth on Section 4.03 of the Disclosure Schedules are required to he
obtained by Buyer for Buyer’s continued operation of the Business following the
Closing.

Section 4.04 Financial Statements. Complete copies of the reviewed financial
statements of the Business as of December 31, 2016 consisting of the balance
sheet, the related statements of income and retained earnings, stockholders’
equity and cash flow for the year then ended (the “Reviewed Financial
Statements”), and internally prepared financial statements for years ending
December 31, 2015 and December 31, 2014 and months January 2017, February 2017.
March 2017 and April 2017 (the “Interim Financial Statements” and together with
the Reviewed Financial Statements, the “Financial Statements”) are attached
herein as Section 4.04 of the Disclosure Schedules. The Financial Statements
have been prepared in accordance with GAAP applied on a consistent basis
throughout the period involved, subject, in the case of the Interim Financial
Statements, to normal and recurring year-end adjustments and the absence of
notes, the effect to which are not materially adverse. The Financial Statements
are based on the books and records of the Business and fairly present the
financial condition of the Business as of the respective dates they were
prepared and the results of the operations of the Business for the periods
indicated. The balance sheet of the Business as of December 31, 2016 is referred
to herein as the “Balance Sheet” and the date thereof as the “Balance Sheet
Date”. Except as set forth on Section 4.04 of the Disclosure Schedules, Seller
maintains a standard system of accounting for the Business established and
administered in accordance with GAAP.

 

14



--------------------------------------------------------------------------------

Section 4.05    Undisclosed Liabilities. Seller has no Liabilities with respect
to the Business, except (a) those which are adequately reflected or reserved
against in the Balance Sheet as of the Balance Sheet Date, and (b) those which
have been incurred in the ordinary course of business consistent with past
practice since the Balance Sheet Date and which are not, individually or in the
aggregate, material in amount.

Section 4.06 Absence of Certain Changes, Events and Conditions. Except as
expressly contemplated by this Agreement or as set forth on Section 4.06 of the
Disclosure Schedules, from the Balance Sheet Date until the date of this
Agreement, Seller has operated the Business in the ordinary course of business
in all material respects and there has not been, with respect to the Business,
any:

(a)    event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(b)    material change in any method of accounting or accounting practice for
the Business, except as required by GAAP or as disclosed in the notes to the
Financial Statements;

(c)    entry into any Contract that would constitute a Material Contract
(defined in Section 4.07(a));

(d)    incurrence, assumption or guarantee of any indebtedness for borrowed
money in connection with the Business except unsecured current obligations and
liabilities incurred in the ordinary course of business consistent with past
practices;

(e)    transfer, assignment, sale or other disposition of any of the Purchased
Assets shown or reflected in the Balance Sheet;

(0    cancellation of any debts or claims or amendment, termination or waiver of
any rights constituting Purchased Assets, except in the ordinary course of
business;

(g)    capital expenditures in an aggregate amount exceeding $10,000 which would
constitute an Assumed Liability;

(h)    imposition of any Encumbrance upon any of the Purchased Assets;

(i)    material damage, destruction or loss, or any material interruption in
use, of any Purchased Assets, whether or not covered by insurance;

(j)    acceleration, termination, material modification to or cancellation of
any Assigned Contract or Permit;

 

15



--------------------------------------------------------------------------------

(k)    increase in the compensation or term of employment of any Employees,
other than as provided for in any written agreements or in the ordinary course
of business;

(1)    hiring or promoting an person except to fill a vacancy in the ordinary
course of business;

(m)    adoption, modification or termination (whether oral or written) of any:
(i) employment, severance, retention or other agreement with any current or
former employee, officer, director, independent contractor or consultant of the
Business; or (ii) adoption, termination, amendment or modification of any
Benefit Plan;

(n)    any loan to (or forgiveness of any loan to), or entry into any other
transaction with, any current or former directors, officers or employees of the
Business;

(o)    adoption of any plan of merger, consolidation, reorganization,
liquidation or dissolution or filing of a petition in bankruptcy under any
provisions of federal or state bankruptcy Law or consent to the filing of any
bankruptcy petition against it under any similar Law;

(p)    entry into an Related Party (defined in Section 4.22) transaction;

(q)    purchase, lease or other acquisition of any property or asset that
constitutes a Purchased Asset tbr an amount in excess of $10,000 whether
individually or in the aggregate, except for purchases of Inventory or supplies
in the ordinary course of business; or

(r)    any Contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

Section 4.07 Material Contracts.

(a)    Section 4.07(a) of the Disclosure Schedules lists each of the following
Contracts (x) by which any of the Purchased Assets are bound or affected or
(y) to which Seller is a party or by which it is bound in connection with the
Business or the Purchased Assets (together with all Leases listed in
Section 4.13 of the Disclosure Schedules and all Intellectual Property
Agreements listed in Section 4.14(a) of the Disclosure Schedules, collectively,
the “Material Contracts”):

(i)    all Contracts involving aggregate consideration in excess of $10,000 or
requiring performance by any party more than one year from the date hereof;

(ii)    all Contracts that provide for the indemnification of any Person or the
assumption of any Tax, environmental or other Liability of any Person;

(iii)    all Contracts that relate to the sale of any of the Purchased Assets;

(iv)    all Contracts that relate to the acquisition of any business, a material
amount of equity or assets of any other Person or any real property (whether by
merger, sale of equity, sale of assets or otherwise), in each case involving
amounts in excess of $25,000;

 

16



--------------------------------------------------------------------------------

(v)    except for agreements relating to trade receivables, all Contracts
relating to indebtedness (including guarantees), in each case having an
outstanding principal amount in excess of $10,000; and

(vi)    all Contracts between or among the Seller on the one hand and any
Affiliate of Seller or members, managers or officers of Seller on the other
hand.

(vii)    all Contracts that limit or purport to limit the ability of Seller to
compete in any line of business or with any Person or in any geographic area or
during any period of time;

(viii)    all joint venture, partnership or similar Contracts; and

(ix)    all Contracts with any Governmental Authority.

(b)    Except as set forth on Section 4.07(b) of the Disclosure Schedules, each
Material Contract is valid and binding on Seller in accordance with its terms
and is in full force and effect. None of Seller or. to Seller’s Knowledge. any
other party thereto is in breach of or default under (or is alleged to be in
breach of or default under), or has provided or received any notice of any
intention to terminate, any Material Contract. No event or circumstance has
occurred that, with notice or lapse of time or both, would constitute an event
of default under any Material Contract or result in a termination thereof or
would cause or permit the acceleration or other changes of any right or
obligation or the loss of any benefit thereunder. Complete and correct copies of
each Material Contract (including all modifications, amendments and supplements
thereto and waivers thereunder) have been made available to Buyer. There are no
material disputes pending or threatened under any Contract included in the
Purchased Assets.

Section 4.08 Title to Purchased Assets. Except as set forth in Section 4.08 of
the Disclosure Schedules, Seller has good and valid title to, or a valid
leasehold interest in, all Purchased Assets (including those obtained from
Caledonian (defined below)), free and clear of Encumbrances except for Permitted
Encumbrances.

Section 4.09 Tangible Assets and Sufficiency of Assets. Section 4.09 of the
Disclosure Schedule is a true, accurate and complete list of the Tangible
Personal Property of the Seller used in or necessary for the conduct of the
Business as currently conducted, except for certain assets with a value of less
than $500 each. The tangible Purchased Assets are in good operating condition
and repair, and are adequate for the uses to which they are being put, and none
of tangible Purchased Assets are in need of maintenance or repairs except for
ordinary, routine maintenance and repairs that are not material in nature or
cost. The Purchased Assets are sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as conducted prior
to the Closing and constitute all of the rights, property and assets necessary
to conduct the Business as currently conducted. None of the Excluded Assets are
material to the Business.

Section 4.10 Caledonian Assets. Section 4.10(a) of the Disclosure Schedule is a
true, accurate and complete list of the Tangible Personal Property of Caledonian
Holdings, LLC (“Caledonian-”), except for certain assets with a value of less
than $500 each. Section 4.10(b) of the Disclosure Schedule is a true, accurate
and complete list of the Tangible Personal Property of Caledonian that will not
be transferred to Seller prior to execution of this Agreement. Section 4.10(c)
of the Disclosure Schedule is a true, accurate and complete compilation of
documents evidencing the transfer of all Caledonian Tangible Personal Property
except those listed in Section 4.10(b) from Caledonian to Seller.

 

17



--------------------------------------------------------------------------------

Section 4.11 Accounts Receivable. The Accounts Receivable reflected on the
Interim Financial Statements and the Accounts Receivable arising after the date
thereof (a) have arisen from bona fide transactions entered into by Seller
involving the sale of goods or the rendering of services in the ordinary course
of business consistent with past practice; and (b) constitute only valid,
undisputed claims of Seller, are collectible in full within 90 days after
billing, and are not subject to claims of set-off or other defenses or
counterclaims.

Section 4.12 Customers. Seller has not received any notice, and has no reason to
believe, that any of its customers with current contracts has ceased, or intends
to cease after the Closing, to use the services of the Business or to otherwise
terminate or materially reduce its relationship with the Business.

Section 4.13 Leased Real Property. Section 4.13 of the Disclosure Schedules sets
forth the real property leased by Seller and used in or necessary for the
conduct of the Business as currently conducted (together with all rights, title
and interest of Seller in and to leasehold improvements relating thereto,
including, but not limited to, security deposits, reserves or prepaid rents paid
in connection therewith, collectively, the -Leased Real Property”), and a true
and complete list of all leases, subleases, licenses, concessions and other
agreements (whether written or oral), including all amendments, extensions
renewals, guaranties and other agreements with respect thereto, pursuant to
which Seller holds any Leased Real Property (collectively, the “Leases-). Seller
has delivered to Buyer a true and complete copy of each Lease. Seller has not
received any written notice of existing, pending or threatened (a) condemnation
proceedings affecting the Leased Real Property, or (b) zoning, building code or
other moratorium violations or proceedings, or similar matters. Neither the
whole nor any material portion of the Leased Real Property has been damaged or
destroyed by fire or other casualty. With respect to each Lease:

(i)    such Lease is valid, binding, enforceable and in full force and effect,
and Seller enjoys peaceful and undisturbed possession of the Leased Real
Property;

(ii)    Seller is not in breach or default under such Lease, and no event has
occurred or circumstance exists which, with the delivery of notice, passage of
time or both, would constitute such a breach or default, and Seller has paid all
rent due and payable under such Lease;

(iii)    Seller has not received nor given any notice of any default or event
that with notice or lapse of time, or both, would constitute a default by Seller
under any of the Leases and, to the Knowledge of Seller, no other party is in
default thereof, and no party to any Lease has exercised any termination rights
with respect thereto;

(iv)    Seller has not subleased, assigned or otherwise granted to any Person
the right to use or occupy such Leased Real Property or any portion thereof, and

(v)    Seller has not pledged, mortgaged or otherwise granted an Encumbrance on
its leasehold interest in any Leased Real Property.

 

18



--------------------------------------------------------------------------------

Section 4.14    Intellectual Property.

(a)    Section 4.14(a) of the Disclosure Schedules lists (i) all Intellectual
Property Registrations and (ii) all Intellectual Property Assets and Agreements
(except shrink- wrap software agreements used in the ordinary course of
business). Except as set forth in Section 4.14(a) of the Disclosure Schedules,
Seller owns or has the right to use all Intellectual Property Assets and the
Intellectual Property licensed to Seller under the Intellectual Property
Agreements.

(b)    Except as set forth in Section 4.14(b) of the Disclosure Schedules:
(i) the conduct of the Business as currently conducted does not infringe,
misappropriate, dilute or otherwise violate the Intellectual Property of any
Person; and (ii) no Person is infringing, misappropriating or otherwise
violating any Intellectual Property Assets.

Section 4.15    Insurance. Section 4.15 of the Disclosure Schedules sets forth
(a) a true and complete list of all current policies or binders of fire,
liability, product liability, umbrella liability, real and personal property,
errors and omissions, workers’ compensation, vehicular. fiduciary liability and
other casualty and property insurance maintained by Seller relating to the
Business, the Purchased Assets or the Assumed Liabilities (collectively, the
“Insurance Policies”); and (b) with respect to the Business. the Purchased
Assets or the Assumed Liabilities, a list of all pending claims and the claims
history for Seller during the past three years. There are no claims related to
the Business, the Purchased Assets or the Assumed Liabilities pending under any
such Insurance Policies. Neither Seller nor any of its Affiliates has received
any written notice of cancellation of premium increase with respect to, or
alteration of coverage under, any of such Insurance Policies. All premiums due
on such Insurance Policies have either been paid or, if not yet due, accrued.
All such Insurance Policies (a) are in full force and effect and enforceable in
accordance with their terms; (b) are provided by carriers who are financially
solvent; and (c) have not been subject to any lapse in coverage. The Seller is
not in default under, or has otherwise failed to comply with, in any material
respect, any provision contained in any such Insurance Policy. The Insurance
Policies are of the type and in the amounts customarily carried by Persons
conducting a business similar to the Business and are sufficient for compliance
with all applicable Laws and Contracts to which Seller is a party or by which it
is bound. True and complete copies of the Insurance Policies have been made
available to Buyer.

Section 4.16 Legal Proceedings; Governmental Orders.

(a)    Except as set forth in Section 4.16(a) of the Disclosure Schedules, there
are no Actions pending or. to Seller’s Knowledge, threatened against or by
Seller (a) relating to or affecting the Business, the Purchased Assets or the
Assumed Liabilities or (b) that challenge or seek to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement. No event has
occurred or circumstances exist that may give rise to, or serve as a basis for,
any such Action.

(b)    Except as set forth in Section 4.16(b) of the Disclosure Schedules, there
are no outstanding Governmental Orders and no unsatisfied judgments, penalties
or awards against or affecting the Business, the Purchased Assets or Assumed
Liabilities.

 

19



--------------------------------------------------------------------------------

Section 4.17 Compliance With Laws; Permits.

(a)    Except as set forth in Section 4.17(a) of the Disclosure Schedules,
Seller is in compliance with all Laws applicable to the conduct of the Business
as currently conducted or the ownership and use of the Purchased Assets.

(b)    All Permits required for Seller to conduct the Business as currently
conducted or for the ownership and use of the Purchased Assets have been
obtained by Seller and are valid and in full force and effect. To Seller’s
Knowledge. no event has occurred that, with or without notice or lapse of time
or both, would reasonably he expected to result in the revocation, suspension,
lapse or limitation of any Permit set forth in Section 4.17(b) of the Disclosure
Schedules.

Section 4.18 Environmental Matters.

(a)    Except as set forth in Section 4.18(a) of the Disclosure Schedules the
operations of Seller with respect to the Business and the Purchased Assets are
currently and have been in compliance with all Environmental Laws. Seller has
not received from any Person, with respect to the Business or the Purchased
Assets, any: (i) Environmental Notice or Environmental Claim; or (ii) written
request for information pursuant to Environmental Law, which, in each case,
either remains pending or unresolved, or is the source of ongoing obligations or
requirements as of the Closing Date.

(b)    Except as set forth in Section 4.18(b) of the Disclosure Schedules Seller
has obtained and is in material compliance with all Environmental Permits (each
of which is disclosed in Section 4.18(b) of the Disclosure Schedules) necessary
for the conduct of the Business as currently conducted or the ownership, lease,
operation or use of the Purchased Assets and the Leases.

(c)    Except as set forth in Section 4.18(c) of the Disclosure Schedules, there
has been no Release of Hazardous Materials in contravention of Environmental Law
with respect to the Business, the Purchased Assets or the Leased Real Property,
and Seller has not received any Environmental Notice that the Business or any of
the Purchased Assets or Leased Real Property has been contaminated with any
Hazardous Material which would reasonably be expected to result in an
Environmental Claim against, or a violation of Environmental Law or term of any
Environmental Permit by, Seller.

(d)    Seller has previously made available to the Buyer through the data room
(established by Brandywine Mergers & Acquisitions, LLC on One Hub on behalf of
Seller) any and all material environmental reports, studies, audits. records,
sampling data, site assessments and other similar documents with respect to the
Business, the Purchased Assets or the Leased Real Property which are in the
possession or control of Seller.

 

20



--------------------------------------------------------------------------------

Section 4.19     Employee Benefit Matters.

(a)    Section 4.19(a) of the Disclosure Schedules true and complete list of
each pension, benefit, retirement, compensation, employment, consulting,
profit-sharing, deferred compensation, incentive, bonus, performance award,
phantom equity, stock or stock-based, change in control, retention, severance,
vacation, paid time off, welfare, fringe-benefit and other similar agreement,
plan, policy, program or arrangement (and any amendments thereto), in each case
whether or not reduced to writing and whether funded or unfunded, including each
“employee benefit plan” within the meaning of Section 3(3) of ER1SA, whether or
not tax- qualified and whether or not subject to ERISA, which is or has been
maintained, sponsored, contributed to, or required to be contributed to by
Seller for the benefit of any current or former employee, officer, director,
retiree, independent contractor or consultant of the Business or any spouse or
dependent of such individual, or under which Seller or any of its ERISA
Affiliates has or may have any Liability, or with respect to which Buyer or any
of its Affiliates would reasonably be expected to have any Liability, contingent
or otherwise (as listed on Section 4.19(a) of the Disclosure Schedules, each, a
“Benefit Plan”).

(b)    Except as set forth in Section 4.19(b) of the Disclosure Schedules, each
Benefit Plan and related trust complies with all applicable Laws (including
ERISA, the Code and applicable local Laws). Each Benefit Plan that is intended
to be qualified under Section 401(a) of the Code (a “Qualified Benefit Plan”)
has received a favorable determination letter from the Internal Revenue Service,
or with respect to a prototype plan, can rely on an opinion letter from the
Internal Revenue Service to the prototype plan sponsor, to the effect that such
Qualified Benefit Plan is so qualified and that the plan and the trust related
thereto are exempt from federal income Taxes under Sections 401(a) and 501(a),
respectively, of the Code, and, to Seller’s Knowledge, nothing has occurred that
could reasonably be expected to cause the revocation of such determination
letter from the Internal Revenue Service or the unavailability of reliance on
such opinion letter from the Internal Revenue Service, as applicable. With
respect to any Benefit Plan, to Seller’s Knowledge, no event has occurred or is
reasonably expected to occur that has resulted in or would subject Seller to a
Tax under Section 4971 of the Code or the Purchased Assets to a lien under
Section 430(k) of the Code.

(c)    No Benefit Plan: (i) is subject to the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code; or (ii) is a “multi-employer
plan- (as defined in Section 3(37) of ERISA). Seller has not: (A) withdrawn from
any pension plan under circumstances resulting (or expected to result) in
liability; or (B) engaged in any transaction which would give rise to a
liability under Section 4069 or Section 4212(c) of ERISA.

(d)    Other than as required under Section 4980B of the Code or other
applicable Law, no Benefit Plan provides benefits or coverage in the nature of
health, life or disability insurance following retirement or other termination
of employment (other than death benefits when termination occurs upon death).

(e)    No Benefit Plan exists that could: (i) result in the payment to any
Employee, director or consultant of the Business of any money or other property;
or (ii) accelerate the vesting of or provide any additional rights or benefits
(including funding of compensation or benefits through a trust or otherwise) to
any Employee, director or consultant of the Business, in each case, as a result
of the execution of this Agreement. Neither the execution of this Agreement nor
the consummation of the transactions contemplated hereby will result in “excess
parachute payments” within the meaning of Section 280G(b) of the Code.

 

21



--------------------------------------------------------------------------------

Section 4.20     Employment Matters.

(a)    Section 4.20(a) of the Disclosure Schedules contains a list of all
persons who are employees, independent contractors or consultants of the
Business as of the date hereof, including any employee who is on a leave of
absence of any nature, paid or unpaid, authorized or unauthorized, and sets
forth for each such individual the following: (i) name; (ii) title or position
(including whether full or part time); (iii) hire date; (iv) current annual base
compensation rate; (v) commission, bonus or other incentive-based compensation;
and (vi) a description of the fringe benefits provided to each such individual
as of the date hereof. Except as set forth in Section 4.20(a) of the Disclosure
Schedules, as of the date hereof, all compensation, including wages, commissions
and bonuses payable to all employees, independent contractors or consultants of
the Business for services performed on or prior to the date hereof have been
paid in full and there are no outstanding agreements, understandings or
commitments of Seller with respect to any compensation, commissions or bonuses.

(b)    Seller is not a party to, bound by, any collective bargaining or other
agreement with a labor organization representing any of the Employees. There has
not been, nor, to Seller’s Knowledge, has there been any threat of, any strike,
slowdown, work stoppage. lockout, concerted refusal to work overtime or other
similar labor activity or dispute affecting Seller or any of the Employees.

(c)    Seller is in compliance with all applicable Laws pertaining to employment
and employment practices to the extent they relate to the Employees.

Section 4.21    Taxes.

(a)    All Tax Returns required to be filed by Seller for any Pre-Closing tax
period have been, or will be, timely filed. Such Tax Returns are, or will be,
true, complete and correct in all respects. All Taxes due and owing by Seller
(whether or not shown on any Tax Return) have been, or will be, timely paid.

(b)    Seller has withheld and paid each Tax required to have been withheld and
paid in connection with amounts paid or owing to any Employee, independent
contractor, creditor, customer, member or other party, and complied with all
information reporting and backup withholding provisions of applicable Law.

(c)    All deficiencies asserted, or assessments made, against Seller as a
result of any examinations by any taxing authority have been fully paid.

(d)    Seller is not a party to any Action by any taxing authority. There are no
pending or threatened Actions by any taxing authority.

(e)    There are no Encumbrances for Taxes upon any of the Purchased Assets nor,
to Seller’s Knowledge, is any taxing authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).

 

22



--------------------------------------------------------------------------------

Section 4.22     Related Party Transactions. Except as set forth in Section 4.22
of the Disclosure Schedules, no Related Party (defined below) has entered into,
or has had any direct or indirect financial interest in, any Material Contract,
transaction or business dealing involving the Seller in the conduct of the
Business during the past two years. For purposes of this Agreement, each of the
following shall be deemed to be a “Related Party”: (i) each officer, member or
manager of the Seller; and (ii) any trust or other entity (other than the
Seller) in which any one of the persons referred to in clause (i) above holds
(or in which more than one of such individuals collectively hold), beneficially
or otherwise, a voting, proprietary or equity interest.

Section 4.23     Brokers. Except for Brandywine Mergers & Acquisitions, LLC, no
broker, tinder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any other Transaction Document based upon arrangements made by or
on behalf of Seller.

Section 4.24     No Knowledge of Changes in Laws. Seller Parties have no
knowledge of changes in the Laws of the Commonwealth of Pennsylvania, including
changes in Underground Storage Indemnification Funds administration, which may
adversely affect the Business.

Section 4.25     No other Representations and Warranties; Full Disclosure.
Except as expressly set forth in this Agreement and the Disclosure Schedules to
this Agreement, none of the Seller Parties nor any other Person has made or
makes any other express or implied representation or warranty, either written or
oral, on behalf of the Seller Parties, including regarding future profitability
or success of the Business, or any representation or warranty arising from
statute or otherwise in law; provided, however, that no representation or
warranty made in this Agreement or the Disclosure Schedules contains any untrue
statement of a material fact, or omits to state a material fact necessary to
make the statements contained therein, in light of the circumstances in which
they are made, not misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
ARTICLE V are true and correct as of the date hereof.

Section 5.01     Organization and Authority of Buyer. Buyer is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the Commonwealth of Virginia.

 

23



--------------------------------------------------------------------------------

Section 5.02     Authority of Buyer. Buyer has all necessary limited liability
company power and authority to enter into this Agreement and the other
Transaction Documents to which Buyer is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Buyer of this Agreement and any other
Transaction Document to which Buyer is a party, the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite limited liability company action on the part of Buyer. This Agreement
has been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement constitutes a legal, valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency.
reorganization, moratorium or similar Laws affecting creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding at law or in equity). When each other Transaction Document to
which Buyer is or will be a party has been duly executed and delivered by Buyer
(assuming due authorization, execution and delivery by each other party
thereto), such Transaction Document will constitute a legal and binding
obligation of Buyer enforceable against it in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 5.03     No Conflicts; Consents. The execution, delivery and performance
by Buyer of this Agreement and the other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated hereby and thereby,
do not and will not: (a) result in a violation or breach of any provision of the
certificate of organization or operating agreement of Buyer; (b) result in a
violation or breach of any provision of any Law or Governmental Order applicable
to Buyer; or (c) require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
under or result in the acceleration of any agreement to which Buyer is a party,
except in the cases of clauses (b) and (c), where the violation, breach,
conflict, default, acceleration or failure to give notice would not have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Buyer in connection with the execution and delivery of
this Agreement and the other Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, except for such filings as set
forth in Section 5.03 of the Disclosure Schedules and such consents, approvals,
Permits, Governmental Orders, declarations, filings or notices which would not
have a material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby and thereby.

Section 5.04     Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any other Transaction Document
based upon arrangements made by or on behalf of Buyer.

Section 5.05     Financing. Buyer has delivered to Seller duly executed copies
of the commitment letter of Main Street Bank, dated as of June 7, 2017, pursuant
to which such Person has agreed, subject to the terms and conditions set forth
therein, to provide S1,100,000 towards the Purchase Price (the “Commitment
Letter”). The Commitment Letter is in full force and effect as of the date
hereof. Subject to the funding of the financing set forth in the Commitment
Letter in accordance with its terms, the aggregate proceeds of the financing
contemplated by the Commitment Letter, together with other readily available
funds of Buyer, shall be sufficient to enable Buyer to pay the Purchase Price
and consummate the transactions contemplated by this Agreement.

 

24



--------------------------------------------------------------------------------

Section 5.06     Solvency. Immediately after giving effect to the transactions
contemplated hereby, Buyer shall he solvent and shall: (a) he able to pay its
debts as they become due; (b) own property that has a fair saleable value
greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities); and (c) have adequate
capital to carry on its business. No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated
hereby with the intent to hinder, delay or defraud either present or future
creditors of Buyer or Seller. In connection with the transactions contemplated
hereby. Buyer has not incurred, nor plans to incur, debts beyond its ability to
pay as they become absolute and matured.

Section 5.07     Legal Proceedings. There are no Actions pending or. to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.

Section 5.08     Independent Investigation. Buyer has conducted its own
independent investigation, review and analysis of the Business and the Purchased
Assets, and acknowledges that it has been provided adequate access to the
personnel, properties, assets, premises, books and records, and other documents
and data of Seller for such purpose. Buyer acknowledges and agrees that in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Buyer has relied solely upon its own
investigation and the express representations and warranties of Seller set forth
in ARTICLE IV of this Agreement (including related portions of the Disclosure
Schedules).

ARTICLE VI

COVENANTS

Section 6.01     Conduct of Business Prior to the Closing. From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), Seller shall (a) conduct the Business in the ordinary course of
business consistent with past practices (including timing of the collection of
accounts receivables and payment of liabilities); and (b) use commercially
reasonable efforts to maintain and preserve intact its current Business
organization, operations and franchise and to preserve the rights, franchises,
goodwill and relationships of its Employees, customers, lenders, suppliers,
regulators and others having relationships with the Business. From the date
hereof until the Closing Date, except as consented to in writing by Buyer (which
consent shall not be unreasonably withheld or delayed), Seller shall not take
any action that would cause any of the changes, events or conditions described
in Section 4.06 to occur.

Section 6.02     Access to Information. From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives full and free access to
and the right to inspect all of the Leased Real Property, properties, assets,
premises, Books and Records, Contracts and other documents and data related to
the Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller to cooperate with Buyer in its investigation of the
Business; provided, however, that any such investigation shall be in such a
manner as not to interfere with the conduct of the Business or any other
businesses of Seller. All requests by Buyer for access pursuant to this
Section 6.02 shall be submitted or directed exclusively to Brien or such other
individuals as Seller may designate in writing from time to time.
Notwithstanding anything to the contrary in this Agreement, Seller shall not be
required to disclose any information to Buyer if such disclosure would. in
Seller’s reasonable discretion, jeopardize any attorney-client or other
privilege, provided that Seller shall identify in writing the nature of any item
or information withheld based on a claim of privilege. Prior to the Closing,
without the prior consent of Seller, which may be withheld for any reason, Buyer
shall not contact any suppliers to, or customers of, the Business and Buyer
shall have no right to perform invasive or subsurface investigations of the
Leased Real Property. Buyer shall, and shall cause its Representatives to, keep
all such information confidential as further provided in Section 6.05 below.

 

25



--------------------------------------------------------------------------------

Section 6.03     Additional Disclosures. From the date hereof until the Closing,
Seller shall promptly notify Buyer in writing of

(a)    any fact, circumstance, event or action the existence, occurrence or
taking of which (i) has had, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (ii) has resulted
in, or could reasonably be expected to result in, any representation or warranty
made by Seller hereunder not being true and correct or (iii) has resulted in, or
could reasonably be expected to result in, the failure of any of the conditions
set forth in Section 7.02 to be satisfied:

any notice or other communication from any Person alleging that the consent of
such Person is or may be required in connection with the transactions
contemplated by this Agreement;

(c)    any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement; and

(d)    any Actions commenced or. to Seller’s Knowledge, threatened against,
relating to or involving or otherwise affecting the Business, the Purchased
Assets or the Assumed Liabilities that, if pending on the date of this
Agreement, would have been required to have been disclosed pursuant to
Section 4.16 or that relates to the consummation of the transactions
contemplated by this Agreement.

Buyer’s receipt of information pursuant to this Section 6.03 shall not operate
as a waiver or otherwise affect any representation, warranty or agreement given
or made by Seller in this Agreement unless set forth in a written supplement or
amendment to the Disclosure Schedules approved by and delivered by Buyer to
Seller prior to the Closing, which approval shall not be unreasonably withheld,
conditioned or delayed.

Section 6.04 Employees and Employee Benefits.

(a)    Commencing on the Closing Date, Seller shall terminate all employees of
the Business who are actively at work on the Closing Date, and, at Buyer’s sole
discretion, Buyer may offer employment, on an “at will- basis, to any or all of
such employees.

(b)    Seller shall be solely responsible, and Buyer shall have no obligations
whatsoever for, any compensation or other amounts payable to any current or
former employee, officer, director, independent contractor or consultant of the
Business, including, without limitation, hourly pay, commission. bonus, salary,
fringe, pension or profit sharing benefits or severance pay for any period
relating to the service with Seller at any time on or prior to the Closing Date
and Seller shall pay all such amounts to all entitled persons on or prior to the
Closing Date.

 

26



--------------------------------------------------------------------------------

(c)    Seller shall remain solely responsible for the satisfaction of all claims
for medical, dental, life insurance, health accident or disability benefits
brought by or in respect of current or former employees, officers, directors,
independent contractors or consultants of the Business or the spouses,
dependents or beneficiaries thereof, which claims relate to events occurring on
or prior to the Closing Date. Seller also shall remain solely responsible for
all worker’s compensation claims of any current or former employees, officers,
directors, independent contractors or consultants of the Business which relate
to events occurring on or prior to the Closing Date. Seller shall pay, or cause
to be paid, all such amounts to the appropriate persons as and when due.

(d)    Each employee of the Business who becomes employed by Buyer in connection
with the transactions contemplated by this Agreement shall be eligible to
receive the salary and benefits maintained for employees of Buyer on
substantially similar terms and conditions in the aggregate as are provided to
similarly situated employees of Buyer, and Buyer shall provide each such
employee with credit for any vacation days of such employee with respect to
Seller that are accrued but unused in the 2017 calendar year as of the Closing
Date.

Section 6.05 Confidentiality. Prior to the Closing, Buyer and Seller covenant
and agree to keep confidential and not to disclose to any third party (other
than Buyer’s representatives and advisors who have a need to know such
information in connection with the transactions contemplated by this Agreement
and are bound by obligations of confidentiality) any information provided to
Buyer by Seller (directly or indirectly).

Section 6.06 Governmental Approvals and Consents.

(a)    Each party hereto shall, as promptly as possible, use its reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the other Transaction Documents. Each
party shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals.

(h)    All analyses, appearances, meetings, discussions, presentations,
memoranda, briefs, filings, arguments, and proposals made by or on behalf of
either party before any Governmental Authority or the staff or regulators of any
Governmental Authority, in connection with the transactions contemplated
hereunder (but, for the avoidance of doubt, not including any interactions
between Seller or Buyer with Governmental Authorities in the ordinary course of
business, any disclosure which is not permitted by Law or any disclosure
containing confidential information) shall be disclosed to the other party
hereunder in advance of any filing, submission or attendance, it being the
intent that the parties will consult and cooperate with one another, and
consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.



--------------------------------------------------------------------------------

(c)    Seller and Buyer shall use reasonable best efforts to give all notices
to, and obtain all consents from, all third parties that are described in
Section 4.03 and Section 5.03 of the Disclosure Schedules.

Section 6.07     Books and Records.

(a)    In order to facilitate the resolution of any claims made against or
incurred by Seller prior to the Closing, or for any other reasonable purpose,
for a period of two years after the Closing, Buyer shall:

(i)    retain the Books and Records (including personnel files) relating to
periods prior to the Closing in a manner reasonably consistent with the prior
practices of Seller; and

(ii)    upon reasonable notice, afford the Seller’s Representatives reasonable
access (including the right to make, at Seller’s expense, photocopies), during
normal business hours, to such Books and Records.

(b)    In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of two years after the Closing, Seller shall:

(i)    retain the books and records (including personnel files) of Seller which
relate to the Business and its operations for periods prior to the Closing; and

(ii)    upon reasonable notice, afford the Buyer’s Representatives reasonable
access (including the right to make, at Buyer’s expense, photocopies), during
normal business hours, to such books and records.

(c)    Neither Buyer nor Seller shall be obligated to provide the other party
with access to any books or records (including personnel files) pursuant to this
Section 6.07 where such access would violate any Law.

Section 6.08     Closing Conditions. From the date hereof until the Closing,
each party hereto shall use commercially reasonable efforts to take such actions
as are necessary to expeditiously satisfy the closing conditions set forth in
ARTICLE VII hereof.

Section 6.09     Public Announcements. Unless otherwise required by applicable
Law or stock exchange requirements (based upon the reasonable advice of
counsel), no party to this Agreement shall make any public announcements in
respect of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media without the prior written consent of the other
party (which consent shall not be unreasonably withheld or delayed), and the
parties shall cooperate as to the timing and contents of any such announcement.

 

28



--------------------------------------------------------------------------------

Section 6.10     Bulk Sales Laws. The parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer; it being understood that any Liabilities arising out
of the failure of Seller to comply with the requirements and provisions of any
bulk sales, bulk transfer or similar Laws of any jurisdiction which would not
otherwise constitute Assumed Liabilities shall be treated as Excluded
Liabilities.

Section 6.11    Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by Seller when due; provided, however, that
Buyer shall pay the transfer tax and registration fees for any vehicles included
in the Purchased Assets. Seller shall, at its own expense, timely file any Tax
Return or other document with respect to such Taxes or fees (and Seller shall
cooperate with respect thereto as necessary).

Section 6.12     Further Assurances. Following the Closing, each of the parties
shall, and shall cause their respective Affiliates to, execute and deliver such
additional documents, instruments, conveyances and assurances and take such
further actions as may be reasonably required to carry out the provisions hereof
and give effect to the transactions contemplated by this Agreement and the other
Transaction Documents.

Section 6.13    Financing. Buyer shall use its commercially reasonable efforts
to cause the financing contemplated by the Commitment Letter, subject to the
terms and conditions set forth therein, to be available at Closing; provided,
however, that if funds in the amount set forth in the Commitment Letter become
unavailable to Buyer on the terms and conditions set forth therein, Buyer shall
use its commercially reasonable efforts to obtain such funds to the extent
available on terms and conditions no less favorable in the aggregate to Buyer
than as set forth in the Commitment Letter (the “Alternate Financing”).

Section 6.14     Cooperation With Financing. Upon request of Buyer, Seller shall
provide reasonable cooperation and assistance to Buyer in connection with the
arrangement of the financing contemplated by the Commitment Letter or any
Alternate Financing.

Section 6.15     Prohibition on Related Party Transactions. Unless agreed to
otherwise in writing with CDS Capital Management, LLC, during the term of the
Brien Employment Agreement, Brien shall (i) devote his full time, energy and
skill to Buyer and not directly or indirectly undertake, either as an owner,
director, shareholder, member, manager, employee or otherwise, the performance
of services for a Related Party except those associated with winding down the
Related Party entity and (ii) not enter into a Related Party transaction.

ARTICLE VII

CONDITIONS TO CLOSING

Section 7.01    Conditions to Obligations of All Parties. The obligations of
each party to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment, at or prior to the Closing, of each of the
following conditions:

(a)    No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Governmental Order which is in effect and has the effect
of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

 

29



--------------------------------------------------------------------------------

(b)    Seller shall have received all consents, authorizations, orders and
approvals from the Governmental Authorities referred to in Section 4.03 and
Buyer shall have received all consents, authorizations, orders and approvals
from the Governmental Authorities referred to in Section 5.03, in each case, in
form and substance reasonably satisfactory to Buyer and Seller, and no such
consent, authorization, order and approval shall have been revoked.

(c)    The Seller Parties, Buyer and Mainstreet Bank (as applicable) shall have
entered into a mutually acceptable Subordination Agreement. subordinating
Buyer’s obligations to Seller under the Seller Note to the obligations of Buyer
to Mainstreet Bank in connection with the financing described in Section 5.05.

Section 7.02 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer’s waiver, at or prior to the Closing, of each of the
following conditions:

(a)    The representations and warranties of Seller contained in ARTICLE IV
shall be true and correct in all respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date).

(b)    Seller shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date.

(c)    Seller shall have delivered to Buyer duly executed counterparts to the
Transaction Documents (other than this Agreement) and such other documents and
deliveries set forth in Section 3.02(a).

(d)    Buyer shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Seller, that each of the conditions set
forth in Section 7.02(a) and Section 7.02(b) have been satisfied (the “Seller
Closing Certificate”).

(e)    Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Seller authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

(I)    Buyer shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Seller certifying the names and signatures
of the officers of Seller authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.

 

30



--------------------------------------------------------------------------------

(g)    All approvals, consents and waivers that are listed on Section 4.03 of
the Disclosure Schedules shall have been received, and executed counterparts
thereof shall have been delivered to Buyer at or prior to the Closing.

(h)    No Action shall have been commenced against Buyer or Seller, which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.

(i)    From the date of this Agreement, there shall not have occurred any
Material Adverse Effect, nor shall any event or events have occurred that,
individually or in the aggregate, with or without the lapse of time, could
reasonably be expected to result in a Material Adverse Effect.

(j)    Buyer shall have received the financing on the terms provided for in the
Commitment Letter or any Alternate Financing.

(k)    Seller shall have delivered to Buyer such other documents or instruments
as Buyer reasonably requests and are reasonably necessary to consummate the
transactions contemplated by this Agreement.

Section 7.03 Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller’s waiver, at or prior to the Closing, of each of the
following conditions:

(a)    The representations and warranties of Buyer contained in ARTICLE V shall
be true and correct in all respects as of the Closing Date with the same effect
as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
material adverse effect on Buyer’s ability to consummate the transactions
contemplated hereby.

(b)    Buyer shall have duly performed and complied in all material respects
with all agreements, covenants and conditions required by this Agreement and
each of the other Transaction Documents to be performed or complied with by it
prior to or on the Closing Date.

(c)    Buyer shall have delivered to Seller the Purchase Price, duly executed
counterparts to the Transaction Documents (other than this Agreement) and such
other documents and deliveries set forth in Section 3.02(b).

(d)    Seller shall have received a certificate, dated the Closing Date and
signed by a duly authorized officer of Buyer, that each of the conditions set
forth in Section 7.03(a) and Section 7.03(b) have been satisfied (the “Buyer
Closing Certificate”).

(e)    Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that attached thereto are
true and complete copies of all resolutions adopted by the board of directors of
Buyer authorizing the execution, delivery and performance of this Agreement and
the other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby, and that all such resolutions are in full force
and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby.

 

31



--------------------------------------------------------------------------------

(0    Seller shall have received a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying the names and signatures
of the officers of Buyer authorized to sign this Agreement, the Transaction
Documents and the other documents to be delivered hereunder and thereunder.

ARTICLE VIII

INDEMNIFICATION

Section 8.01    Survival. Subject to the limitations and other provisions of
this Agreement, the representations and warranties contained herein shall
survive the Closing and shall remain in full force and effect until the date
that is 24 months from the Closing Date, provided that Section 4.01,
Section 4.02, Section 4.08, Section 4.18, Section 4.21, Section 4.23,
Section 5.01, Section 5.02 and Section 5.04 (collectively, “Fundamental
Representations”) shall survive until the expiration of the applicable statute
of limitations. None of the covenants or other agreements contained in this
Agreement shall survive the Closing Date other than those which by their terms
contemplate performance after the Closing Date, and each such surviving covenant
and agreement shall survive the Closing for the period contemplated by its terms
or the applicable statute of limitations, as applicable. Notwithstanding the
foregoing, any claims asserted in good faith with reasonable specificity (to the
extent known at such time) and in writing by notice from the non-breaching party
to the breaching party prior to the expiration date of the applicable survival
period shall not thereafter be barred by the expiration of such survival period
and such claims shall survive until finally resolved.

Section 8.02     Indemnification By Seller Parties. Subject to the other terms
and conditions of this ARTICLE VIII, Seller Parties shall severally and jointly
indemnify Buyer, its Affiliates and their respective Representatives against,
and shall hold each of them harmless from and against, and shall pay and
reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, them based upon, arising out of, with respect to or by reason of:

(a)    any inaccuracy in or breach of any of the representations or warranties
of Seller contained in this Agreement (including all Transaction Documents and
certificates);

(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
be performed by Seller pursuant to this Agreement (including all Transaction
Documents and certificates);

(c)    any Excluded Asset or any Excluded Liability; or

(d)    any Third Party Claim (defined in Section 8.05(a)) based upon, resulting
from or arising out of the business, operations, properties, assets or
obligations of Seller (other than the Purchased Assets or Assumed Liabilities)
conducted, existing or arising on or prior to the Closing Date.

Notwithstanding the foregoing, (i) Krinis shall have no indemnification
obligations with respect to Brien’s breach of the Brien Employment Agreement or
the Non-Compete Agreement to which Brien is a party, and (ii) Brien shall have
no indemnification obligations with respect to Krinis’ breach of the Non-Compete
Agreement to which Krinis is a party.

 

32



--------------------------------------------------------------------------------

Section 8.03     Indemnification By Buyer. Subject to the other terms and
conditions of this ARTICLE VIII, Buyer shall indemnify Seller against, and shall
hold Seller harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, Seller based
upon, arising out of, with respect to or by reason of:

(a)    any inaccuracy in or breach of any of the representations or warranties
of Buyer contained in this Agreement;

(b)    any breach or non-fulfillment of any covenant, agreement or obligation to
he performed by Buyer pursuant to this Agreement; or

(c)    any Assumed Liability.

Section 8.04     Certain Limitations. The party making a claim under this
ARTICLE VIII is referred to as the “Indemnified Party”, and the party against
whom such claims are asserted under this ARTICLE VIII is referred to as the
“Indemnifying Party”. For purposes of this Section 8.04, the Seller Parties
shall collectively be considered an “Indemnifying Party”. The indemnification
provided for in Section 8.02 and Section 8.03 shall be subject to the following
limitations:

(a)    Except for Losses from Fundamental Representations, Section 4.11 and
breach of covenants (including Section 10.01), the Indemnifying Party shall not
be liable to the Indemnified Party for indemnification under Section 8.02(a) or
Section 8.03(a), as the case may be, until the aggregate amount of all Losses in
respect of indemnification under Section 8.02(a) or Section 8.03(a) exceeds
$50,000 (the “Deductible”), in which event the Indemnifying Party shall only be
required to pay or be liable for Losses in excess of the Deductible.

(b)    The aggregate amount of all Losses for which an Indemnifying Party shall
be liable pursuant to Section 8.02(a) or Section 8.03(a), as the case may be,
shall not exceed 100% of the Purchase Price (“Cap”) except for Fundamental
Representations which shall not be subject to a Cap.

(c)    Payments by an Indemnifying Party pursuant to Section 8.02 or Section
8.03 in respect of any Loss shall be limited to the amount of any liability or
damage that remains after deducting therefrom any insurance proceeds and any
indemnity, contribution or other similar payment received by the Indemnified
Party in respect of any such claim. The Indemnified Party shall use its
commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Losses prior to
seeking indemnification under this Agreement; provided, however that the
Indemnifying Party shall not be required to initiate litigation to recover under
the applicable insurance policies.

(d)    Except in the event of fraud or other intentional material
misrepresentation, in no event shall any Indemnifying Party be liable to any
Indemnified Party for any punitive, incidental, consequential, special or
indirect damages, including loss of future revenue or income, loss of business
reputation or opportunity relating to the breach or alleged breach of this
Agreement, or diminution of value or any damages based on any type of multiple.

 

33



--------------------------------------------------------------------------------

(e)    Each Indemnified Party shall take, and cause its Affiliates to take,
commercially reasonable steps to mitigate any Loss upon becoming aware of any
event or circumstance that would be reasonably expected to, or does, give rise
thereto, including incurring reasonable costs if reasonably necessary to remedy
a breach giving rise to future Loss.

Section 8.05     Indemnification Procedures.

(a)    Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any action, suit, claim or other legal proceeding
made or brought by any Person who is not a party to this Agreement or an
Affiliate of a party to this Agreement or a Representative of the foregoing (a
“Third Party Claim”) against such Indemnified Party with respect to which the
Indemnifying Party is obligated to provide indemnification under this Agreement,
the Indemnified Party shall give the Indemnifying Party prompt written notice
thereof. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense. In the event that the Indemnifying Party assumes the defense of
any Third Party Claim, subject to Section 8.05(b), it shall have the right to
take such action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party. The Indemnified Party shall have the right, at its own
cost and expense, to participate in the defense of any Third Party Claim with
counsel selected by it subject to the Indemnifying Party’s right to control the
defense thereof If the Indemnifying Party elects not to compromise or defend
such Third Party Claim or fails to promptly notify the Indemnified Party in
writing of its election to defend as provided in this Agreement, the Indemnified
Party may, subject to Section 8.05(b), pay, compromise, defend such Third Party
Claim and seek indemnification for any and all Losses based upon, arising from
or relating to such Third Party Claim. Seller and Buyer shall cooperate with
each other in all reasonable respects in connection with the defense of any
Third Party Claim, including making available (subject to the provisions of
Section 6.05) records relating to such Third Party Claim and furnishing, without
expense (other than reimbursement of actual out-of-pocket expenses) to the
defending party, management employees of the non-defending party as may be
reasonably necessary for the preparation of the defense of such Third Party
Claim.

 

34



--------------------------------------------------------------------------------

(b)    Settlement of Third Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), except as
provided in this Section 8.05(b). If a firm offer is made to settle a Third
Party Claim without leading to liability or the creation of a financial or other
obligation on the part of the Indemnified Party and provides, in customary form,
for the unconditional release of each Indemnified Party from all liabilities and
obligations in connection with such Third Party Claim and the Indemnifying Party
desires to accept and agree to such offer, the Indemnifying Party shall give
written notice to that effect to the Indemnified Party. If the Indemnified Party
fails to consent to such firm offer within ten days after its receipt of such
notice, the Indemnified Party may continue to contest or defend such Third Party
Claim and in such event, the maximum liability of the Indemnifying Party as to
such Third Party Claim shall not exceed the amount of such settlement offer. If
the Indemnified Party fails to consent to such firm offer and also fails to
assume defense of such Third Party Claim, the Indemnifying Party may settle the
Third Party Claim upon the terms set forth in such firm offer to settle such
Third Party Claim. If the Indemnified Party has assumed the defense pursuant to
Section 8.05(a), it shall not agree to any settlement without the written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld or delayed).

(c)    Direct Claims. Any claim by an Indemnified Party on account of a Loss
which does not result from a Third Party Claim (a “Direct Claim”) shall be
asserted by the Indemnified Party giving the Indemnifying Party prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include copies of all
material written evidence thereof and shall indicate the estimated amount, if
reasonably practicable, of the Loss that has been or may be sustained by the
Indemnified Party. The Indemnifying Party shall have 30 days after its receipt
of such notice to respond in writing to such Direct Claim. During such 30 -day
period, the Indemnified Party shall allow the Indemnifying Party and its
professional advisors to investigate the matter or circumstance alleged to give
rise to the Direct Claim, and whether and to what extent any amount is payable
in respect of the Direct Claim and the Indemnified Party shall assist the
Indemnifying Party’s investigation by giving such information and assistance
(including access to the Indemnified Party’s premises and personnel and the
right to examine and copy any accounts, documents or records) as the
Indemnifying Party or any of its professional advisors may reasonably request.
If the Indemnifying Party does not so respond within such 30-day period, the
Indemnifying Party shall be deemed to have rejected such claim, in which case
the Indemnified Party shall be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement.

Section 8.06     Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

Section 8.07     Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate or by reason
of the Indemnified Party’s waiver of any condition set forth in Section 7.02 or
Section 7.03, as the case may be.

 

35



--------------------------------------------------------------------------------

Section 8.08 Exclusive Remedies. Subject to Section 10.12, the parties
acknowledge and agree that their sole and exclusive remedy with respect to any
and all claims for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this ARTICLE VIII. In furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action for any breach of any representation, warranty,
covenant, agreement or obligation set forth herein or otherwise relating to the
subject matter of this Agreement it may have against the other parties and their
Affiliates and each of their respective Representatives arising under or based
upon any Law, except pursuant to the indemnification provisions set forth in
this ARTICLE VIII. Nothing in this Section 8.08 shall limit any Person’s right
to seek and obtain any equitable relief to which any Person shall be entitled
pursuant to Section 10.12.

ARTICLE IX

TERMINATION

Section 9.01 Termination. This Agreement may be terminated at any time prior to
the Closing:

(a)    by the mutual written consent of Seller and Buyer;

(b)    by Buyer by written notice to Seller if

(i)    Buyer is not then in material breach of any provision of this Agreement
and there has been a material breach, inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Seller pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure cannot be cured by Seller
by July 14, 2017 (the “Drop Dead Date”); or

(ii)    any of the conditions set forth in Section 7.01 or Section 7.02 shall
not have been fulfilled by the Drop Dead Date, unless such failure shall he due
to the failure of Buyer to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing;

(c)    by Seller by written notice to Buyer if:

(i)    Seller is not then in material breach of any provision of this Agreement
and there has been a material breach. inaccuracy in or failure to perform any
representation, warranty, covenant or agreement made by Buyer pursuant to this
Agreement that would give rise to the failure of any of the conditions specified
in ARTICLE VII and such breach, inaccuracy or failure cannot be cured by Buyer
by the Drop Dead Date; or

(ii)    any of the conditions set forth in Section 7.01 or Section 7.03 shall
not have been fulfilled by the Drop Dead Date, unless such failure shall be due
to the failure of Seller to perform or comply with any of the covenants,
agreements or conditions hereof to be performed or complied with by it prior to
the Closing; or

 

36



--------------------------------------------------------------------------------

(d)    by Buyer or Seller in the event that:

(i)    there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or

(ii)    any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions contemplated by this Agreement, and
such Governmental Order shall have become final and non-appealable.

Section 9.02 Effect of Termination. In the event of the termination of this
Agreement in accordance with this Article, this Agreement shall forthwith become
void and there shall be no liability on the part of any party hereto except:

(a)    as set forth in this ARTICLE IX, Section 6.05 and ARTICLE X hereof; and

(b)    that nothing herein shall relieve any party hereto from liability for any
intentional breach of any provision hereof.

ARTICLE X

MISCELLANEOUS

Section 10.01 Expenses. Except as otherwise expressly provided herein (including
Section 6.11 hereof), all costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred; provided, however, that Seller shall pay all amounts payable to
Brandywine Mergers & Acquisitions, LLC.

Section 10.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by e-mail of a PDF
document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Section 10.02):

 

If to Seller:  

Monridge Environmental, LLC P.O.

Box 509

Lafayette Hill, PA 19444

Email: kbrien@jkenv.com

Attn: Kevin Brien

With a copy to:  

Fox Rothschild LLP

747 Constitution Drive, Suite 100 P.O.

Box 673

 

Exton, PA 19341

Email: tkerwin@foxrothschild.corn

Attn: Terrence M. Kerwin

 

37



--------------------------------------------------------------------------------

If to Brien:  

Kevin Brien

28 Scarlet Oak Drive

Lafayette Hill, PA 19444

Email: kbriengjkenv.com

If to Krinis:  

John Krinis

324 Woods Road

Glenside, PA 19038

Email: jkrinisgjkenv.com

If to Buyer:  

JK Environmental Services, LLC

c/o CDS Capital Management

1886 Metro Center Drive, 4th Floor

Reston, VA 20190

Email: JSqueri@cdscapitalmanagement.corn Attn: Joseph Squeri

With a copy to:  

Bean Kinney and Korman

2300 Wilson Blvd., 7th Floor

Arlington, VA 22201

Email: dcanfieldbeankinney.com

Attn: David Canfield

Section 10.03 Interpretation. For purposes of this Agreement. (a) the words
“include,” “includes- and -including” shall be deemed to be followed by the
words “without limitation”; (b) the word -or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and -hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Disclosure Schedules and Exhibits mean the Articles
and Sections of, and Disclosure Schedules and Exhibits attached to, this
Agreement; (y) to an agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and (z) to a
statute means such statute as amended from time to time and includes any
successor legislation thereto and any regulations promulgated thereunder. This
Agreement shall be construed without regard to any presumption or rule requiring
construction or interpretation against the party drafting an instrument or
causing any instrument to be drafted. The Disclosure Schedules and Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

Section 10.04 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.05 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties shall negotiate in good faith
to modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

38



--------------------------------------------------------------------------------

Section 10.06 Entire Agreement. This Agreement and the other Transaction
Documents constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein and therein, and
supersede all prior and contemporaneous representations, warranties,
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the other Transaction Documents, the
Exhibits and Disclosure Schedules (other than an exception expressly set forth
as such in the Disclosure Schedules), the statements in the body of this
Agreement will control.

Section 10.07 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that Buyer may assign all
or any portion of its rights under this Agreement to an Affiliated entity
without Seller’s consent. No assignment shall relieve the assigning party of any
of its obligations hereunder.

Section 10.08 No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 10.09 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 10.10 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Virginia without giving effect to any
choice or conflict of law provision or rule (whether of the Commonwealth of
Virginia or any other jurisdiction).

 

39



--------------------------------------------------------------------------------

(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA OR THE COURTS OF THE COMMONWEALTH OF VIRGINIA, AND EACH PARTY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH
SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

Section 10.11 Attorney Fees for Enforcement of Indemnification Rights. If a
party brings an Action to enforce its right to be indemnified under Article VIII
(Indemnification) and prevails, it may recover any expenses and costs, including
reasonable attorneys’ fees, costs and expense, incurred in connection with the
Action and any appeal from the non-prevailing party.

Section 10.12 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 10.13 Counterparts. This Agreement may be executed in counterparts, each
of which shall he deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[signature page follows]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

SELLER PARTIES: MONRIDGE ENVIRONMENTAL, LLC D/B/A JK ENVIRONMENTAL SERVICES, LLC
By:                                                                     Name:  
Kevin Brien Title:   President and CEO Kevin Brien John Krinis BUYER: JK
ENVIRONMENTAL SERVICES, LLC By:                                         
                               Name:   Title:  

 

41